Case 19-10562   Doc 112   Filed 05/31/19 Entered 05/31/19 15:08:59   Desc Main
                           Document     Page 1 of 7
Case 19-10562   Doc 112   Filed 05/31/19 Entered 05/31/19 15:08:59   Desc Main
                           Document     Page 2 of 7
Case 19-10562   Doc 112   Filed 05/31/19 Entered 05/31/19 15:08:59   Desc Main
                           Document     Page 3 of 7
Case 19-10562   Doc 112   Filed 05/31/19 Entered 05/31/19 15:08:59   Desc Main
                           Document     Page 4 of 7
Case 19-10562   Doc 112   Filed 05/31/19 Entered 05/31/19 15:08:59   Desc Main
                           Document     Page 5 of 7
Case 19-10562   Doc 112   Filed 05/31/19 Entered 05/31/19 15:08:59   Desc Main
                           Document     Page 6 of 7
Case 19-10562   Doc 112   Filed 05/31/19 Entered 05/31/19 15:08:59   Desc Main
                           Document     Page 7 of 7
